CONFIDENTIAL TREATMENT REQUESTED






Exhibit 10.41


FIRST AMENDED AND RESTATED


COMMERCIAL CONTRACT MANUFACTURING AGREEMENT








 












Dated as of


February 5, 2016
By and Between


Alimera Sciences, Inc.


And


Alliance Medical Products, Inc. d.b.a. Siegfried Irvine




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED












COMMERCIAL CONTRACT MANUFACTURING AGREEMENT




This FIRST AMENDED AND RESTATED COMMERCIAL CONTRACT MANUFACTURING AGREEMENT
(together, with the attachments hereto, this “AGREEMENT”), dated as of February
5, 2016 (the “EFFECTIVE DATE”), by and between Alimera Sciences, Inc., a
Delaware corporation (“CUSTOMER”), with offices at 6120 Windward Parkway, Suite
290, Alpharetta, GA 30005 and Alliance Medical Products, Inc. d.b.a. Siegfried
Irvine, (“SIEGFRIED”), a California corporation, with offices at 9342 Jeronimo
Rd., Irvine, CA 92688.


WITNESSETH:


WHEREAS, CUSTOMER and SIEGFRIED previously entered into a COMMERCIAL CONTRACT
MANUFACTURING AGREEMENT, dated as of February 5, 2010 (the “Original Agreement”)
under which SIEGFRIED MANUFACTURES PRODUCT(S) for CUSTOMER based on the
disclosed KNOW-HOW of CUSTOMER;


WHEREAS, the Parties desire to amend and restate the Original Agreement with
this Agreement, which will supersede the Original Agreement; and


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:




1.0
Definitions



The following terms as used in this AGREEMENT shall have the meanings set forth
in this Section:


1.1
The term “AFFILIATE” means (1) any corporation or business entity fifty percent
(50%) or more of the voting stock or voting equity interests of which are owned
directly or indirectly by the applicable party; or (2) any corporation or
business entity which directly or indirectly owns fifty percent (50%) or more of
the voting stock or voting equity interests of the applicable party; or (3) any
corporation or business entity directly or indirectly controlling or under
control of a corporation or business entity as described in (1) or (2), in each
case, only for so long as such ownership or control continues to exist.



1.2
The term "AGENCY" means any applicable local, state or national regulatory
authority in the United States and other applicable regulatory authorities
outside the United States involved in granting approvals for the MANUFACTURING
of PRODUCT(S).



1.3
The term “ANNUAL CHARGES” means the costs associated with the maintenance of the
validations needed to MANUFACTURE the PRODUCT(S), as specified in ATTACHMENT
6.1.



1.4
The term “SIEGFRIED EQUIPMENT” means all equipment and machinery owned by
SIEGFRIED and used directly or indirectly to MANUFACTURE PRODUCT(S). For the
avoidance of doubt, SIEGFRIED EQUIPMENT shall not include CUSTOMER EQUIPMENT.



1.5
The term “SIEGFRIED INTELLECTUAL PROPERTY” shall have the meaning set forth in
the definition of KNOW-HOW in the AGREEMENT.



1.6
The term “API” means the Active Pharmaceutical Ingredient, as supplied by the
CUSTOMER for use in MANUFACTURING the PRODUCT(s).



- 2 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










1.7
The term “CALENDAR YEAR” means any period during the TERM commencing on January
1 and ending on December 31.



1.8
The term “cGMPs” means all laws and regulations relating to the MANUFACTURING of
PRODUCT(S), including but not limited to the current Good Manufacturing
Practices as specified in the United States Code of Federal Regulations and all
applicable rules, regulations, orders and guidance published thereunder, the
principles and guidelines of Good Manufacturing Practices for medicinal products
for human consumption as defined within EC Directive 2003/94/EC and the
associated EC Guide to Good Manufacturing Practice and any other applicable
laws, guidelines and/or regulations, in each case, as amended. The term “cGMPs”
shall not include any non-U.S. or non-CE Mark laws, guidelines and/or
regulations unless agreed to by SIEGFRIED or otherwise expressly stated in the
immediately preceding sentence.



1.9
The term “CONFIDENTIALITY AGREEMENT” means the Mutual Confidentiality Agreement,
dated as of August 22nd, 2008, by and between the parties hereto.



1.10
The term “CUSTOMER EQUIPMENT” means the equipment and machinery which is owned
or leased by CUSTOMER and will be used by SIEGFRIED for the sole purpose of
enabling SIEGFRIED to MANUFACTURE PRODUCT(S), and is described in ATTACHMENT
1.10, as such attachment may be modified from time to time by CUSTOMER and
agreed to by SIEGFRIED (such agreement not to be unreasonably withheld or
delayed).



1.11
The term “CUSTOMER HOLD” means the storage of CUSTOMER owned SIEGFRIED released
PRODUCT(S) at the FACILITY, and in compliance with the storage conditions as
defined in the MASTER BATCH RECORD. PRODUCT(S) will be held for a maximum of 45
days in CUSTOMER HOLD, pending release to DELIVER PRODUCT(S) by CUSTOMER. Should
release not be received for a reason other than the failure of the PRODUCT(S) to
meet the SPECIFICATIONS or failure of SIEGFRIED to MANUFACTURE the PRODUCT(S) in
accordance with cGMPs, the REGULATIONS or the QUALITY AGREEMENT, SIEGFRIED will
schedule shipment on behalf of CUSTOMER and DELIVER the PRODUCT to the single
site designated by CUSTOMER in writing.



1.12
The term “DELIVERY/DELIVER/DELIVERED” means delivery of PRODUCT(S) to the single
site designated by CUSTOMER in writing, EXWorks (INCOTERMS 2000), with trucking
/ transportation arranged by CUSTOMER from such single site to the customer
delivery point.

    
1.13
The term “FACILITY” means SIEGFRIED’s facility located at 9342 Jeronimo Rd.,
Irvine, CA 92618, or other location as mutually agreed to by both parties in
writing.



1.14
The term “FDA” means the United States Food and Drug Administration and any
successor AGENCY having substantially the same function.



1.15
The term “FEE” shall have the meaning set forth in Section 6.1 of the AGREEMENT.



1.16
The term “FIRM ORDER” means a binding commitment in writing, including a
requested delivery date, made by CUSTOMER to purchase a specified amount of
PRODUCT(S) MANUFACTURED by SIEGFRIED.



1.17
The term “IDLE FACILITY CHARGE” shall have the meaning set forth in Section 6.7
of the AGREEMENT



1.18
The term "KNOW-HOW" means information, materials and data in any form, that
CUSTOMER has determined to be necessary or helpful to MANUFACTURE PRODUCT(S),
whenever and as disclosed to SIEGFRIED, as the same may be modified from time to
time by CUSTOMER in its sole discretion. Such KNOW-HOW shall not include any
patents, trade secrets, formulae, processes or other intellectual property that
is used by SIEGFRIED in connection with the development and manufacturing
services provided under this Agreement, but that (i) was not disclosed to
SIEGFRIED by or on behalf of CUSTOMER and (ii) was not an SIEGFRIED WORK FOR
HIRE (collectively, “SIEGFRIED INTELLECTUAL PROPERTY”).



- 3 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










1.19
The term "MANUFACTURE / MANUFACTURING / MANUFACTURED" means all operations
performed by or on behalf of SIEGFRIED in the receipt of MATERIALS and the
production (including, without limitation, sterilization), packaging, labeling,
handling, warehousing, quality control testing and stability testing of
PRODUCT(S).



1.20
The term “MASTER BATCH RECORD” means the production batch record, developed by
SIEGFRIED from the KNOW-HOW and approved by CUSTOMER in writing for use in
MANUFACTURING the PRODUCT(S). For purposes of clarity, the MASTER BATCH RECORD
may contain SIEGFRIED INTELLECTUAL PROPERTY.



1.21
The term “MATERIALS” means all raw materials, substance(s), components, and
other items necessary for the MANUFACTURING of PRODUCT(S).



1.22
The term “PRODUCT(S)” means the prescription pharmaceutical products in the
dosage forms listed under the heading “PRODUCT(S)” in ATTACHMENT 1.21, in
finished MANUFACTURED form as described in the MASTER BATCH RECORD.



1.23
The term "QUALITY AGREEMENT" means the Quality and Technical Agreement agreed to
by and between the parties hereto in writing.



1.24
The term "QUARTER(s)" means the period of three consecutive calendar months
ending March 31, June 30, September 30 and December 31.



1.25
The term “REGULATIONS” means all laws and regulations relating to the
MANUFACTURING of PRODUCT(S), including but not limited to the current Good
Manufacturing Practices as specified in the United States Code of Federal
Regulations (and all applicable rules, regulations, orders and guidance
published thereunder), FDA Quality System Regulations (and all applicable rules,
regulations, orders and guidance published thereunder), standards established by
the International Organization for Standardization (ISO), the principles and
guidelines of Good Manufacturing Practices for medicinal products for human
consumption as defined within EC Directive 2003/94/EC and the associated EC
Guide to Good Manufacturing Practice, and any other applicable laws, guidelines
and/or regulations, in each case, as amended. The term “REGULATIONS” shall not
include any non-U.S. or non-CE Mark laws, guidelines and/or regulations unless
agreed to by SIEGFRIED or otherwise expressly stated in the immediately
preceding sentence.



1.26
The term “SHIP / SHIPMENT” means the release of PRODUCT from SIEGFRIED’s QA
department to customer HOLD pending release by CUSTOMER to DELIVER the batch.



1.27
The term “SPECIFICATIONS” means the specifications for the PRODUCT(S) as defined
in the MASTER BATCH RECORD, as they may be modified from time to time by
CUSTOMER pursuant to Sections 4.3, 12.5 and/or 12.6.



1.28
The term “STARTUP ACTIVITIES & EQUIPMENT” means the equipment & services
provided by



- 4 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






SIEGFRIED under the ORIGINAL AGREEMENT to develop and validate the MANUFACTURING
process as derived from the KNOW-HOW, as described in more detail in ATTACHMENT
1.27.


1.29
The term “TERM” shall be as defined in Article 17.





2.0
SCOPE OF WORK; INTELLECTUAL PROPERTY



2.1
CUSTOMER hereby appoints SIEGFRIED to provide the MANUFACTURE PRODUCT(S) at the
FACILITY subject to and in accordance with the terms and conditions set forth in
this AGREEMENT. SIEGFRIED hereby accepts such appointment to MANUFACTURE
PRODUCTS and to do such other acts as are herein authorized subject to and in
accordance with the terms and conditions set forth in this AGREEMENT. SIEGFRIED
has been furnished with CUSTOMER KNOW-HOW to be used by SIEGFRIED only for the
MANUFACTURING of PRODUCTS. All PRODUCTS MANUFACTURED under this AGREEMENT shall
be the exclusive property of CUSTOMER.



2.2
SIEGFRIED agrees to MANUFACTURE PRODUCT(S) for CUSTOMER in accordance with the
REGULATIONS and the AGREEMENT and the QUALITY AGREEMENT and as described in the
MASTER BATCH RECORD as it may be modified from time to time in accordance with
the terms and conditions of this AGREEMENT.



2.3
SIEGFRIED shall not subcontract any portion of the MANUFACTURING without
CUSTOMER’s prior written consent. Notwithstanding the foregoing, SIEGFRIED may
subcontract laboratory services as is necessary. Any and all permitted
subcontractors shall be subject to the terms and conditions of this AGREEMENT as
though their names were substituted in each and every location where SIEGFRIED’s
name appears, and SIEGFRIED shall be responsible and liable for any breaches of
this AGREEMENT by such subcontractors.



2.4
Any intellectual property of CUSTOMER not created by SIEGFRIED for CUSTOMER
under this AGREEMENT, including, without limitation, the KNOW-HOW and any
CUSTOMER patents, trademarks, copyrights, trade secrets, know-how or inventions
(collectively, the “CUSTOMER IP”) shall remain the sole and exclusive property
of CUSTOMER, and no right, title or interest to any such CUSTOMER IP is granted
to SIEGFRIED under this AGREEMENT.



2.5
SIEGFRIED hereby acknowledges, understands, and agrees that CUSTOMER shall have
and retain sole and exclusive ownership and all rights relating to any
production or design of PRODUCT(S) and improvements or modifications to the
KNOW-HOW and PRODUCT(S) and all inventions, data, developments, technology,
processes, methods, improvements, information, materials, documents, records,
data, specifications, plans, schematics, designs, drawings, prototypes, know
how, goodwill and other intellectual property and other results, which are
developed, made, conceived or reduced to practice for CUSTOMER by SIEGFRIED or
in connection with the KNOW-HOW or which arise from the services provided by
SIEGFRIED hereunder for CUSTOMER (collectively, the “SIEGFRIED WORK FOR HIRE”),
and any and all improvements, modifications, enhancements to each of the
foregoing, and all other information and materials relating thereto and the
attendant intellectual property rights of any sort throughout the world,
including, without limitation, rights in any patent, copyright, trademark, trade
dress and trade name, in any related registrations and applications for
registration, and in all trade secrets and know-how and goodwill related in any
manner thereto and as a result of SIEGFRIED WORK FOR HIRE (collectively, the
“INTELLECTUAL PROPERTY RIGHTS”). SIEGFRIED shall maintain and make available to
CUSTOMER adequate and current written records of all SIEGFRIED WORK FOR HIRE,
which will be in the form of detailed notes, sketches, drawings, materials,
documents, records and any other data that will enable any other person
knowledgeable in the art of the subject to fully





- 5 -

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






understand it and carry forward the work on it. SIEGFRIED agrees to assign, and
does hereby assign to CUSTOMER (or if assignment is not permitted by applicable
law, waives enforcement of and grants to CUSTOMER an exclusive, irrevocable,
perpetual, worldwide, fully-paid, royalty-free license, with right to sublicense
through multiple tiers of sublicenses) any and all interest of SIEGFRIED in the
SIEGFRIED WORK FOR HIRE (including any INTELLECTUAL PROPERTY RIGHTS thereto).
 
2.1
At CUSTOMER’s request and expense, SIEGFRIED will cause its employees and agents
to (a) cooperate with and assist CUSTOMER in perfecting, obtaining, maintaining,
protecting, defending and enforcing CUSTOMER’s rights in the SIEGFRIED WORK FOR
HIRE and any INTELLECTUAL PROPERTY RIGHTS thereto, and (b) execute and deliver
to CUSTOMER any documents or take any other actions as CUSTOMER may reasonably
request, to effect, confirm, record, perfect, obtain, maintain, protect, defend
or enforce CUSTOMER’s rights in the SIEGFRIED WORK FOR HIRE and any INTELLECTUAL
PROPERTY RIGHTS thereto. CUSTOMER will reimburse SIEGFRIED for any reasonable
out-of-pocket expenses actually incurred by SIEGFRIED in fulfilling its
obligations under Sections 2.5 and 2.6.





3.0
EQUIPMENT



3.1
SIEGFRIED agrees to ensure that all calibration and normal operating maintenance
on, cleaning of, repair to and replacement of CUSTOMER EQUIPMENT and SIEGFRIED
EQUIPMENT used, directly or indirectly, to MANUFACTURE PRODUCTS, are performed
as and when necessary, provided that, within thirty (30) days after receipt of
appropriate documentation from SIEGFRIED (including, without limitation, an
invoice), CUSTOMER shall reimburse SIEGFRIED for any reasonable expense of
repair or replacement with respect to CUSTOMER EQUIPMENT only to the extent that
such need for repair or replacement does not arise from ****.



3.2
SIEGFRIED shall be responsible for validating the CUSTOMER EQUIPMENT and the
SIEGFRIED EQUIPMENT (including without limitation conducting installation,
operational and performance qualification), for production, cleaning, packaging,
process and any other appropriate steps performed at the FACILITY.



3.3
Any costs or expenses directly related to bringing any CUSTOMER EQUIPMENT needed
to MANUFACTURE PRODUCT(S) into compliance with any REGULATIONS or CUSTOMER
requirements at any time shall be borne exclusively by CUSTOMER, provided that
SIEGFRIED obtains the prior written approval of CUSTOMER prior to making any
such changes to the CUSTOMER EQUIPMENT.



3.4
CUSTOMER shall loan the CUSTOMER EQUIPMENT to SIEGFRIED solely for the purpose
of MANUFACTURING PRODUCT(S). The loan shall be coterminous with this AGREEMENT.
Title to the CUSTOMER EQUIPMENT shall remain with CUSTOMER and SIEGFRIED shall
not part with the CUSTOMER EQUIPMENT except as provided in Section 3.5 below, or
permit it to become subject to any legal process or encumbrance. Upon receipt of
Customer Equipment by SIEGFRIED, SIEGFRIED accepts all risk, of loss or damage
to Customer Equipment, other than normal wear and tear. SIEGFRIED shall handle,
store and maintain Customer Equipment under proper conditions to preserve
quality and prevent damage or other loss. SIEGFRIED shall maintain, service and
repair all Customer equipment, such equipment to be returned to Customer in good
working order, reasonable wear and tear excepted, following the termination or
expiration of this Agreement in accordance with Section 3.5. SIEGFRIED shall
mark all Customer Equipment as “Property of Alimera Sciences.” During the term
of this Agreement, SIEGFRIED shall maintain commercially reasonable insurance to
protect against any loss to the Customer Equipment. Such insurance shall in no
way limit or diminish SIEGFRIED’s liability under this AGREEMENT.



- 6 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










3.5
Within thirty (30) days after the date of termination or expiration of this
AGREEMENT, CUSTOMER will arrange for the return of the CUSTOMER EQUIPMENT and
shall pay all associated reasonable packing and transportation costs. SIEGFRIED
shall reasonably cooperate with CUSTOMER in its efforts to arrange for the
return of the CUSTOMER EQUIPMENT. Upon CUSTOMER’S receipt of written notice of
delay in removing such equipment, SIEGFRIED shall no longer be liable for any
damage or loss related to CUSTOMER EQUIPMENT, provided that (a) such written
notice of delay was not issued before the end of the thirty (30) day period
following the date of termination or expiration of this AGREEMENT, (b) SIEGFRIED
has reasonably cooperated with CUSTOMER in its efforts to arrange for the return
of the CUSTOMER EQUIPMENT and (c) such damage or loss does not arise from the
gross negligence or willful misconduct on the part of SIEGFRIED.





4.0
SUPPLY OF MATERIALS



4.1
CUSTOMER will supply API and Inserter System Components (as described in
ATTACHMENT 4.1) to SIEGFRIED in adequate quantities and good quality to
MANUFACTURE each PRODUCT in accordance with the terms and conditions of this
AGREEMENT. Within thirty (30) days following receipt of the API from Customer’s
supplier, SIEGFRIED shall test the API in accordance with the testing procedures
specified in the **** agreed to by the parties and notify CUSTOMER in writing of
the results of any such testing. SIEGFRIED may not use the shipments of API
until Customer has cleared in writing such material for use. Within fifteen (15)
days following receipt of the Inserter System Components from Customer’s
supplier, SIEGFRIED shall (i) review the certificate of compliance shipped with
such Inserter System Components to confirm that such Inserter System Components
have been manufactured and tested in accordance with the applicable
specifications and (ii) **** and notify CUSTOMER in writing of the results of
such actions. Such API and Inserter System Components shall remain the property
of CUSTOMER and shall be used by SIEGFRIED only for MANUFACTURING of PRODUCT(S).



4.2
SIEGFRIED shall purchase such MATERIALS, not including API and Inserter System
Components, from CUSTOMER approved suppliers in satisfaction of SIEGFRIED's
requirements for MATERIALS. SIEGFRIED shall also be responsible to handle,
maintain and safely store any API and Inserter System Components located at the
FACILITY under proper conditions to preserve quality and prevent damage or other
loss. SIEGFRIED shall only be responsible for any damage or loss to such
consigned MATERIALS occurring while located at the Facility as a result of ****.
SIEGFRIED’s liability under this section 4.2 for damage to consigned MATERIALS
shall not exceed ****.



4.3
In the event that CUSTOMER changes any of the MATERIALS, CUSTOMER shall
reimburse SIEGFRIED for the amount of inventory of the MATERIAL (other than the
API and Inserter System Components) that was purchased by SIEGFRIED in
accordance with the terms and conditions of this AGREEMENT and that had to be
written off as a result of such change, at SIEGFRIED’s documented cost of
purchase from the suppliers plus **** margin, provided that SIEGFRIED has used
commercially reasonable efforts to return such MATERIAL to its suppliers and was
unable to do so for an amount that is less than SIEGFRIED’s documented cost for
such MATERIAL plus the **** margin. Such inventory shall be returned to CUSTOMER
or destroyed, as requested by CUSTOMER, at CUSTOMER’s reasonable expense. If
SIEGFRIED is able to return such MATERIAL for less than SIEGFRIED’s documented
cost for such MATERIAL plus the **** margin, then SIEGFRIED shall do so, and
CUSTOMER shall reimburse SIEGFRIED for the difference in cost from the original
purchase to the actual credit received for the return of such MATERIAL plus ****
margin.



- 7 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










4.4
In the event that MATERIALS required to MANUFACTURE the PRODUCTS are in short
supply, SIEGFRIED shall notify CUSTOMER in writing of such circumstances as soon
as possible, including without limitation the underlying reasons for such
shortage, proposed remedial measures, and the date such inability is expected to
end.





5.0
ESTIMATED REQUIREMENTS, FIRM ORDERS AND Idle Facility fee



5.1
SIEGFRIED agrees that it shall DELIVER only against specific FIRM ORDERS.



5.2
Upon execution of this agreement, CUSTOMER will submit to SIEGFRIED a forecast
listing CUSTOMER’S expected requirements for the PRODUCT(S) by region for the
subsequent twelve (12) months in batch size increments totaling **** units per
batch, on a monthly basis (the “Initial Forecast”). At least **** days prior to
the beginning of each calendar month thereafter, CUSTOMER will submit subsequent
rolling forecasts of its expected requirements in batch size increments of ****
units per batch for the twelve (12) month period thereafter (the “Monthly
Forecast”). If CUSTOMER is delinquent in submitting the updated forecast by more
than fifteen (15) days after the beginning of a calendar month, then the prior
submitted forecast shall be considered and deemed to be the current forecast.
The first four (4) months of each forecast shall be binding on CUSTOMER, and
CUSTOMER shall submit FIRM ORDERS for requirements equivalent to the binding
portion of the Initial Forecast, and subsequent Monthly Forecasts may not change
the forecasts for such binding months without the consent of SIEGFRIED. The
remaining eight (8) months of the Initial Forecast and each of the Monthly
Forecasts will not be binding on CUSTOMER, but shall represent CUSTOMER’S
projected requirements for the PRODUCTS, provided however, SIEGFRIED may order a
reasonable amount of MATERIALS based on the full **** months of any such
forecast taking into account factors such as the inventory of MATERIALS
currently on hand and the lead time for such MATERIALS, and to the extent that
CUSTOMER does not purchase PRODUCT(S) using such MATERIALS before the earlier of
(i) the termination or expiration of this AGREEMENT and (ii) the MATERIALS
becoming unusable in MANUFACTURING PRODUCT(S), CUSTOMER shall reimburse
SIEGFRIED the documented costs of purchase of any such MATERIAL from the
suppliers plus **** margin, that is unusable by SIEGFRIED in any of its
operations. SIEGFRIED shall have **** business days after receipt of each
Monthly Forecast to object in writing to any portion of the Monthly Forecast not
previously accepted by SIEGFRIED that it is, or will be, unable to MANUFACTURE
the quantities specified. Failure to object to such Monthly Forecasts within
such time period shall be deemed to constitute acceptance thereof. For purposes
of clarity, the FIRM ORDER requirement is for completed packaged units without
regional configuration. Final regional configuration and labeling must be
submitted to SIEGFRIED no later than two (2) months prior to original requested
delivery date. When selecting final regional configuration, CUSTOMER may choose
to break up the batch to no more than **** sub lots, with each sub lot not being
a quantity of less than **** units. If any final configuration is either not
submitted in time, or all packaging materials are not available at time of
selection, through no fault of SIEGFRIED, then the default configuration for
United States distribution will be used, and the binding order modified
accordingly. Sub lot configuration delivery dates must be indicated for same
delivery date as the primary lot delivery and cannot be split to multiple dates.



5.3
CUSTOMER shall issue binding FIRM ORDERS for PRODUCTS for requirements to
SIEGFRIED by mail, facsimile, or electronically, corresponding to the binding
portion of the forecasts. Each FIRM ORDER shall contain the following
information: (i) a description of the PRODUCT by part number and revision level;
(ii) the quantity of the PRODUCT to be delivered in batch sizes; (iii) the
delivery date or shipping schedule; and (iv) the single location to which the
Product is to be shipped. Each FIRM ORDER shall provide an order number for
billing purposes.





- 8 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED








5.4
SIEGFRIED agrees to fill such FIRM ORDERS issued by CUSTOMER to the extent they
do not exceed **** of the quantities stated in the first binding portion of the
Initial Forecast or Monthly Forecast (as applicable) in which such month is
included. For orders that are in excess of ****, (i) SIEGFRIED agrees to fill
such FIRM ORDERS up to **** of the quantities stated in the first binding
portion of the Initial Forecast or Monthly Forecast (as applicable) in which
such month is included, and (ii) SIEGFRIED will notify the CUSTOMER within ****
days of SIEGFRIED’s ability to DELIVER the quantities in such FIRM ORDER in
excess of **** of the quantities stated in the first binding portion of the
Initial Forecast or Monthly Forecast (as applicable) in which such month is
included. CUSTOMER shall place FIRM ORDERS such that the scheduled delivery date
indicated in the FIRM ORDER is at least greater than or equal to the lead-time
for the particular PRODUCT (as such lead times are set forth in ATTACHMENT 1.21)
from the date of submission of the FIRM ORDER to SIEGFRIED. Any FIRM ORDER Line
Item that is shipped by SIEGFRIED that is within **** of the quantity of such
Product ordered by CUSTOMER shall be considered to fulfill such FIRM ORDER Line
Item, and CUSTOMER shall pay for the number of units of PRODUCTS actually
received within such range. There shall be no minimum annual purchase
requirements.



5.5
FIRM ORDERS will be made on such form of purchase order or document as CUSTOMER
may specify from time to time in writing; provided that the terms and conditions
of this AGREEMENT shall be controlling over any terms and conditions included in
any FIRM ORDER. Any term or condition of such FIRM ORDER (or any confirmation
thereof or similar form) that is different from or contrary to the terms and
conditions of this AGREEMENT shall be void.





6.0
PRICE & PAYMENT TERMS





6.1
For the MANUFACTURING of PRODUCT(S) in accordance with the terms and conditions
of this AGREEMENT, CUSTOMER shall pay SIEGFRIED the MANUFACTURING fee (the
“FEE”) set forth on ATTACHMENT 6.1 in accordance with the terms and conditions
of this AGREEMENT.



6.1.1
If SIEGFRIED, in its sole discretion, determines it necessary to engage a third
party (including an attorney) to collect any past due monies owed to SIEGFRIED
and there is no good faith dispute over the monies owed, any costs associated
with the third party involvement will be paid by the CUSTOMER. It is understood
that SIEGFRIED may at any time, upon at least **** days written notice to
CUSTOMER, alter or suspend credit terms when CUSTOMER is delinquent in payment
for invoiced merchandise, provided that such delinquency doesn’t result from a
good faith dispute over the monies owed.



6.2
SIEGFRIED shall invoice CUSTOMER upon quality control release of the PRODUCT(S)
by the CUSTOMER for the FEE corresponding to the SHIPMENT. CUSTOMER shall make
payment in U.S. dollars within **** days following receipt of the complete and
accurate invoice (the “Receipt Date”). A complete invoice is one that contains
the following format requirements: “Name and Remit to”, Address, CUSTOMER’s
Purchase Order Number, Invoice Number, Invoice Date, Description of Goods and
Services, Total Invoice Amount with miscellaneous charges listed separately and
Payment Terms.

 
6.3
CUSTOMER hereby accepts responsibility for production losses with respect to
CUSTOMER-supplied MATERIALS.



6.4
To the extent that PRODUCT(S) supplied hereunder are subject to any sales, use,
value added or any



- 9 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






other taxes, payment of said taxes (excluding taxes based on the net income of
SIEGFRIED), if any, is CUSTOMER’s responsibility.


6.5
The FEE as of the EFFECTIVE DATE is set forth in ATTACHMENT 6.1. On or after the
first anniversary of this AGREEMENT, SIEGFRIED may increase the FEE for the
PRODUCT(s), one time during each subsequent calendar year by providing written
notice thereof to CUSTOMER, provided that any such increase in FEE shall be
limited to any proportionate increase in the Producer Price Index for
Pharmaceutical preparations by Rx and OTC Product, Series ID: PCU32541D32541DRX,
between the date of such notice and the date which was one (1) year prior
thereto. Any such increase shall apply only to PRODUCT(s) ordered after notice
of such change to CUSTOMER or which are scheduled for delivery more than ninety
(90) days after the date of such notice. On or after December 31, 2010,
SIEGFRIED may increase the ANNUAL CHARGES for the PRODUCT(s), one time during
each subsequent calendar year by providing written notice thereof to CUSTOMER,
provided that any such increase in the ANNUAL CHARGES shall be limited to any
proportionate increase in the Producer Price Index for Pharmaceutical
preparations by Rx and OTC Product, Series ID: PCU32541D32541DRX, between the
date of such notice and the date which was one (1) year prior thereto.



6.6
SIEGFRIED will invoice CUSTOMER for ANNUAL CHARGES as defined on ATTACHMENT 6.1
ninety (90) days prior to the first anniversary of the first completed
validation, and will invoice CUSTOMER each subsequent year after the initial
validations (each year, a “Validation Year”) ninety (90) days prior to the
subsequent anniversary of the first completed validation. ANNUAL CHARGE invoices
are due **** days after receipt.



6.7
SIEGFRIED will invoice CUSTOMER a charge for any month(s) in the binding portion
of the forecast which do not contain a complete **** unit primary batch
commitment (the “IDLE FACILITY CHARGE”). For purposes of clarity, the primary
batch cannot be split over multiple months with intent to avoid any IDLE
FACILITY CHARGE. In addition, if any delays occur as a result of CUSTOMERS
inability to deliver components, the initial FIRM ORDER requirement shall remain
in the month ordered and will not be allowed to be moved to a new month for use
in calculation of IDLE FACILITY CHARGE. The IDLE FACCILITY CHARGE is set forth
in Attachment 6.1. IDLE FACILITY CHARGE invoices are due **** days after
receipt.





7.0
DELIVERY



7.1
SIEGFRIED shall effect DELIVERY only pursuant to a FIRM ORDER, and SIEGFRIED
shall SHIP PRODUCTS(S) on or before the date specified in the applicable FIRM
ORDER. Each container shall be marked as to the identity of the PRODUCT(S), the
quantity of PRODUCT(S), and the related CUSTOMER product code.





8.0
STORAGE OF PRODUCT(S); WASTE



8.1
SIEGFRIED shall, in accordance with the KNOW-HOW and CUSTOMER’s instructions,
maintain adequate and segregated storage accommodations for all of the CUSTOMER
MATERIALS and PRODUCT(S). SIEGFRIED shall notify CUSTOMER whenever the
inventories become insufficient to MANUFACTURE the PRODUCT to meet the DELIVERY
date(s) specified on FIRM ORDERS.



8.2
SIEGFRIED shall return excess MATERIALS supplied by CUSTOMER and/or paid for by
CUSTOMER to CUSTOMER upon CUSTOMER’s request. To the extent SIEGFRIED has paid
for any CUSTOMER supplied MATERIALS that are being returned to CUSTOMER,
CUSTOMER shall refund amounts paid



- 10 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






by SIEGFRIED to CUSTOMER.


8.3
SIEGFRIED shall, as requested by CUSTOMER, either (i) DELIVER to CUSTOMER or
(ii) dispose of all MATERIALS and PRODUCT waste generated from the MANUFACTURING
of PRODUCT(S), as agreed between the parties. All such waste will be handled as
outlined in the KNOW-HOW and CUSTOMER’s instructions. Transportation, storage,
treatment and disposal of such waste shall be the responsibility solely of
SIEGFRIED, and shall be in compliance with all federal, state and local laws,
rules and regulations. In the event that CUSTOMER requests SIEGFRIED to dispose
of MATERIALS and PRODUCT waste, SIEGFRIED shall provide a Certificate of
Destruction to CUSTOMER upon completion of disposal.





9.0
Technical/Safety Information



9.1
CUSTOMER shall supply SIEGFRIED with any material safety data sheets relating to
MATERIALS provided by CUSTOMER. In addition, CUSTOMER shall provide to SIEGFRIED
any available material information known to CUSTOMER relating to handling,
safety and environmental precautions with respect to the MATERIALS supplied by
CUSTOMER to SIEGFRIED. It is the sole responsibility of SIEGFRIED to communicate
such information to its employees, agents, and representatives engaged in
MANUFACTURING PRODUCT(S) and furthermore SIEGFRIED shall ensure that all
reasonable safety and other procedures outlined in the KNOW-HOW or otherwise
provided by CUSTOMER to SIEGFRIED are followed by SIEGFRIED and its employees,
agents and representatives.





10.0
CUSTOMER Supervision



10.1
SIEGFRIED agrees that, at CUSTOMER’s option on reasonable notice, CUSTOMER
representatives may be present during the MANUFACTURING of PRODUCT(S) for the
purposes of observing MANUFACTURING of the PRODUCT(S). Any CUSTOMER employees
who are present at the FACILITY shall comply with SIEGFRIED’s site regulations
and rules that are communicated to such representatives.





11.0
REPRESENTATIONS, WARRANTIES AND COVENANTS



11.1
SIEGFRIED represents, warrants and covenants that, at all times during the TERM,
it (i) is a corporation duly organized and validly existing and in good standing
under the laws of its jurisdiction of organization, (ii) is qualified or
licensed to do business and in good standing in every jurisdiction where such
qualification or licensing is required and (iii) has the corporate power and
authority to negotiate, execute, deliver and perform its obligations under this
AGREEMENT.



11.2
SIEGFRIED represents, warrants and covenants that all PRODUCT(S) shall, **** be
MANUFACTURED (i) in accordance with the SPECIFICATIONS (and all PRODUCT(S) that
are delivered by SIEGFRIED to the carrier, who is responsible for DELIVERY of
the PRODUCT(S) to the CUSTOMER delivery point meet the SPECIFICATIONS), (ii) in
accordance with all applicable regulations and AGENCY requirements in effect on
the day of delivery to the carrier who is responsible for DELIVERY of the
PRODUCT(S) to the CUSTOMER delivery point, (iii) in material compliance with
cGMPs and (iv) this AGREEMENT and the QUALITY AGREEMENT. Without limiting the
warranty in Section 11.2(ii), SIEGFRIED represents, warrants and covenants that
no PRODUCT(S) shall ****



- 11 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






be adulterated or misbranded within the meaning of the U.S. Federal Food, Drug
and Cosmetic Act (the "Act"), as a result of the actions or inactions of
SIEGFRIED or its employees or independent contractors. In addition, SIEGFRIED
represents, warrants and covenants that: (a) it will convey good title to the
PRODUCT(S), free of all liens of any kind whatsoever; (b) it and its FACILITY
are in material compliance with all laws and regulations applicable to their
operations; (c) there are no pending investigations, inquiries or litigation
pertaining to SIEGFRIED or its FACILITY or, to the best of SIEGFRIED’s
knowledge, are any such investigations, inquiries or litigation threatened; (d)
all SIEGFRIED personnel are reasonably qualified (by education, training and
experience) to properly perform their tasks under this Agreement; (e) it will
not, in the performance of its obligations under this Agreement, use the
services of any person debarred or suspended under 21 U.S.C. §335(a) or (b), and
it does not currently have, and represents, warrants and covenants that it will
not hire, as an officer, an employee or an independent contractor in connection
with the services provided hereunder any person who has been convicted of a
felony under the laws of the United States for conduct relating to the
regulation of any drug product under the United States Federal Food, Drug, and
Cosmetic Act; (f) SIEGFRIED shall maintain at all relevant times all
governmental permits, licenses, approval, and authorities to the extent required
to enable it lawfully to properly perform its services under this AGREEMENT; and
(g) it will perform the services under this AGREEMENT in a professional and
workmanlike manner.


11.3
If CUSTOMER claims that a shipment of PRODUCT(S) did not, **** meet the
warranties specified in Section 11.2(i), CUSTOMER shall notify SIEGFRIED. If
CUSTOMER and SIEGFRIED are unable to agree as to whether or not such PRODUCT(S)
meet the SPECIFICATIONS, the parties shall cooperate to have the PRODUCTS in
dispute analyzed by an independent testing laboratory of recognized repute
selected by CUSTOMER and approved by SIEGFRIED, which approval shall not be
unreasonably withheld. The results of such laboratory testing shall be final and
binding on the parties on the issue of compliance of the PRODUCTS with the
SPECIFICATIONS. Such testing shall be for the determination of financial
liability only and shall not determine releasability of PRODUCT. If the PRODUCTS
are determined to meet such warranty, then CUSTOMER shall bear the cost of the
independent laboratory testing and pay the FEE with respect to the PRODUCTS in
accordance with this AGREEMENT. If the PRODUCTS are determined not to have met
such warranty, then SIEGFRIED shall bear the cost of laboratory testing, and
subject to Section 6.3, SIEGFRIED shall, at CUSTOMER’s election, either promptly
replace the rejected PRODUCTS, at no cost to CUSTOMER, or promptly refund to
CUSTOMER the FEE paid for such PRODUCTS, if any. Except as provided otherwise in
this AGREEMENT, including, without limitation, in Sections 6.3, 14.1, 16.1 and
18.1.1 and remedies associated with SIEGFRIED’s gross negligence or willful
misconduct, the foregoing shall be CUSTOMER’s sole remedy for such
non-conforming PRODUCTS.



11.4
Any change in the test methods for PRODUCT(S) shall, in each case, comply with
cGMPs and all applicable laws, regulations and AGENCY requirements and shall be
made in accordance with Section 12.5.



11.5
THE FOREGOING WARRANTIES AND OTHER WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF
ALL OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
ANY WARRANTY OF NONINFRINGEMENT. There are no oral promises, representations or
warranties collateral to or affecting this Agreement OTHER THAN THE WARRANTIES
IN THIS AGREEMENT.



11.6
The warranties in this Article 11, and SIEGFRIED’s obligations hereunder, shall
survive inspection, test, acceptance and use of the Product(s).



- 12 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










12.0
QUALITY



12.1
SIEGFRIED shall MANUFACTURE and supply PRODUCT(S) in accordance with the QUALITY
AGREEMENT, in accordance with the SPECIFICATIONS, in accordance with applicable
regulations and AGENCY requirements, including, but not limited to, all
applicable drug listing regulatory requirements consistent with cGMPs, and
strictly in accordance with the KNOW-HOW as it is described in the MASTER BATCH
RECORD.

 
12.2
To the extent any of the terms of the QUALITY AGREEMENT conflict with the terms
of this AGREEMENT, the terms of this AGREEMENT shall control.



12.3
SIEGFRIED shall notify CUSTOMER immediately of any difficulty in MANUFACTURING
PRODUCT(S) in accordance with all of the terms and conditions of this AGREEMENT.



12.4
SIEGFRIED shall promptly and diligently investigate the cause of any failure in
MANUFACTURING PRODUCT(S) and provide CUSTOMER with a written report summarizing
the results of SIEGFRIED’s investigation within **** week after SIEGFRIED
completes such investigation. SIEGFRIED shall complete any such investigation
within **** days after SIEGFRIED becomes aware of such failure, unless granted
approval by CUSTOMER for a longer period, such approval not to be unreasonably
withheld.



12.5
In the event that with respect to the PRODUCT or the MANUFACTURING thereof, the
applicable regulations and AGENCY requirements require a change to any of the
following: (A) the SPECIFICATIONS; (B) the MASTER BATCH RECORD; (C) the
KNOW-HOW; (D) the CUSTOMER EQUIPMENT; and (E) the process for MANUFACTURING
PRODUCT(S), including, without limitation, the test methods used for
MANUFACTURING PRODUCT(S); then SIEGFRIED and CUSTOMER shall, to the extent
practicable, implement such changes. To the extent that such change is directly
related to the PRODUCT or the unique MANUFACTURING techniques utilized for such
PRODUCT, CUSTOMER shall bear such increased costs plus **** percent margin on
such increased costs. In the event that such changes result in unusable
inventory of MATERIALS or in-process PRODUCTS, CUSTOMER shall bear the costs
thereof. Any change in any of the foregoing shall, in each case, comply with
cGMPs and all applicable laws, regulations and AGENCY requirements. In the event
that SIEGFRIED needs to change any of the foregoing as a result of applicable
REGULATIONS or AGENCY requirements, SIEGFRIED shall (i) immediately notify
CUSTOMER of such change and request CUSTOMER’s written approval of such change
(such approval not to be unreasonably withheld or delayed) and (ii) following
receipt of CUSTOMER’s approval of such change, ensure that all PRODUCT(S)
MANUFACTURED following such change meets the SPECIFICATIONS. For the sake of
clarity, to the extent CUSTOMER does not consent to a change that is needed to
comply with regulations or agency requirements, then SIEGFRIED shall not be
deemed to be in breach of this agreement as a result thereof.



12.6
In the event that with respect to the PRODUCT or the MANUFACTURING thereof,
either party requests a change to any of items A thru E of Section 12.5 (other
than as necessary to comply with applicable REGULATIONS or AGENCY requirements);
then SIEGFRIED and CUSTOMER shall negotiate in good faith, including if agreed,
allocation of expenses.



12.7
SIEGFRIED shall MANUFACTURE all PRODUCT(S) at the FACILITY. MANUFACTURING of
PRODUCT(S) may not be relocated by SIEGFRIED without CUSTOMER’s prior written
consent.



12.8
SIEGFRIED shall permit from CUSTOMER, up to **** reasonably qualified technical
specialists for a



- 13 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






maximum of **** business days, upon reasonable prior notice and during normal
business hours, to conduct
reasonable in-depth quality assurance audits (including, but not limited to,
quality, safety and environmental) of the FACILITY. Such audits shall be
conducted not more than **** (except as provided in Section 12.9), with
reasonable effort being made to conduct them in coordination with any audits
conducted under any other agreements between the parties, if any.


12.9
Any additional requests for quality audits by the CUSTOMER during the same
CALENDAR YEAR will be billed at the then current SIEGFRIED hourly rates. In the
case where CUSTOMER feels there is a breach or violation of this AGREEMENT or a
need for an additional follow up audit, the parties agree to meet to discuss the
relevance of the issue, and should SIEGFRIED agree to the follow up on the
audit, (such agreement will not be unreasonably withheld or delayed), then the
audit shall not be billed to the CUSTOMER. If, however, the parties are unable
to agree on the additional quality audit following good faith discussions, then
CUSTOMER may still conduct such audit, but CUSTOMER will be billed at the then
current SIEGFRIED hourly rates for SIEGFRIED’s participation in such audit.



12.10
Observations and conclusions of CUSTOMER's audits will be issued to SIEGFRIED.
SIEGFRIED shall provide a written response within **** days of receipt of such
observations and conclusions. The parties will discuss such response and
promptly agree on corrective action to be implemented.



12.11
SIEGFRIED shall perform, at its quality control laboratories (or at permitted
subcontractors’ facilities), such quality control tests as are indicated in the
MASTER BATCH RECORD, in accordance with the test methods and procedures
described by CUSTOMER. SIEGFRIED shall make the results of its quality control
tests available to CUSTOMER on or before the date of SHIPMENT of the
corresponding batches of PRODUCT(S). No production batch of PRODUCT(S) shall be
released for SHIPMENT unless SIEGFRIED's tests show the PRODUCT(S) to meet the
standards set forth in the MASTER BATCH RECORD. Should any production batch fail
to meet the standards set forth in the MASTER BATCH RECORD, CUSTOMER may, at its
option, investigate the cause of such failure or require SIEGFRIED to do so and
provide CUSTOMER with a written report summarizing the results of SIEGFRIED’s
investigations within **** days after SIEGFRIED’s discover of such failure.
CUSTOMER shall perform such confirmatory testing of PRODUCT(S) released for
SHIPMENT to CUSTOMER as CUSTOMER shall deem appropriate, which may include, but
is not limited to, the recommended procedures set forth in the KNOW-HOW and the
SPECIFICATIONS. CUSTOMER shall advise SIEGFRIED of any failure of such
PRODUCT(S) to meet the standards set forth in MASTER BATCH RECORD of which it is
aware without undue delay.



12.12
Should any production batch fail to meet the SPECIFICATIONS as defined in MASTER
BATCH RECORD, or was not manufactured in accordance with cGMPs or the
REGULATIONS, SIEGFRIED shall immediately notify CUSTOMER in writing. Such batch
shall not be DELIVERED to CUSTOMER. Any dispute with respect to whether such
batch meets the SPECIFICATIONS shall be determined in accordance with Section
11.3 above.



12.13
SIEGFRIED shall provide CUSTOMER with certificates of analysis related to
PRODUCT(S) for each batch released for SHIPMENT hereunder. These certificates
will document that each batch received by CUSTOMER conforms to the MASTER BATCH
RECORD. A copy of each certificate shall be included with each batch SHIPMENT to
CUSTOMER, and one copy shall be faxed or emailed at the same time to the
CUSTOMER representative specified in the applicable FIRM ORDER.



12.14
SIEGFRIED shall immediately notify CUSTOMER of any information SIEGFRIED
receives regarding any threatened or pending action by any AGENCY directly
related to the PRODUCT(S), including without limitation any AGENCY non-approval
or regulatory action. Upon receipt of any such information, SIEGFRIED
shallpromptly provide a copy of such information to CUSTOMER and diligently
consult with







- 14 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






CUSTOMER in good faith in an effort to arrive at a mutually acceptable procedure
for taking appropriate action; provided, however, that nothing contained herein
shall be construed as restricting the right of either party to make a timely
report of such matter to any AGENCY or take other action that it reasonably and
in good faith deems to be appropriate or required by applicable law or
regulation.


12.1
SIEGFRIED shall immediately notify CUSTOMER of any information of which it is
aware concerning PRODUCT(S) supplied to CUSTOMER which may affect the safety or
efficacy claims or the continued marketing of the PRODUCT(S). Any such
notification will include all related information in detail. Upon receipt of any
such information, SIEGFRIED shall diligently consult with CUSTOMER in good faith
in an effort to arrive at a mutually acceptable procedure for taking appropriate
action; provided, however, that nothing contained herein shall be construed as
restricting the right of either party to make a timely report of such matter to
any AGENCY or take action that it reasonably and in good faith deems to be
appropriate or required by applicable law or regulation. Each party will notify
the other immediately of any health hazards with respect to PRODUCT(S) which may
impact the health of employees involved in the MANUFACTURING of PRODUCT(S).



12.2
SIEGFRIED shall immediately notify CUSTOMER of any complaints received by
SIEGFRIED concerning PRODUCT(S). SIEGFRIED shall investigate complaints as
requested by CUSTOMER and shall take corrective action to avoid future
occurrences.



12.3
SIEGFRIED hereby agrees to advise CUSTOMER immediately of any proposed visit or
inspection, directly related to the PRODUCT, by any governmental authority,
including, without limitation, any AGENCY or any environmental regulatory
authority, and if not prohibited by applicable law or regulation, agrees to
permit one or more reasonably qualified representative(s) of CUSTOMER to be
present if requested by CUSTOMER. SIEGFRIED hereby agrees to advise CUSTOMER as
soon as practicable after the commencement of any unannounced visit or
inspection, directly related to the PRODUCT, by any governmental authority,
including, without limitation, any AGENCY or any environmental regulatory
authority, and agrees to permit one or more reasonably qualified
representative(s) of CUSTOMER to be present for the portion of the audit
directly affecting CUSTOMER PRODUCT if not prohibited by applicable law or
regulation and if requested by CUSTOMER.



12.4
SIEGFRIED hereby declares that as of the EFFECTIVE DATE of this AGREEMENT it is
not producing, packaging, labeling, warehousing, quality control testing
(including in-process, release and stability testing), releasing or shipping any
chemical entity classified as penicillins, alkaloids, cephalosporins,
pesticides, or Beta-lactam antibiotics in the FACILITY. In the event that
SIEGFRIED intends, during the TERM, to produce, package, label, warehouse,
quality control test (including in-process, release and stability testing),
release or ship any chemical entity belonging to the classes of products listed
above, SIEGFRIED shall notify CUSTOMER in writing of its intention to do so in
order to allow CUSTOMER to consider any potential questions of
cross-contamination. In the event CUSTOMER identifies a potential problem of
cross-contamination, the parties will meet to resolve the problem.



12.5
CUSTOMER will specify and provide SIEGFRIED with press ready label artwork for
all PRODUCT(S). Artwork shall be provided in pantone color management format.
SIEGFRIED will comply with all specified labeling as to each PRODUCT and each
component and container and shall use only labeling which has been approved in
writing by CUSTOMER in advance. SIEGFRIED shall not use CUSTOMER labels on any
products except PRODUCT(S) for which such use has been approved by CUSTOMER.
SIEGFRIED shall not modify the CUSTOMER labels in any way without CUSTOMER’s
prior written consent.



12.6
SIEGFRIED shall promptly provide CUSTOMER with all batch records and any
investigation or deviation reports in English related to PRODUCT(S) for each
lot.





- 15 -

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED








13.0
RECORDS



13.1
SIEGFRIED shall retain all records related to the (i) MANUFACTURE of PRODUCT(S)
for a period of not less than **** years from the date of MANUFACTURE of each
batch of PRODUCT(S) to which said records pertain (such period shall be referred
to as the “RETENTION PERIOD”). SIEGFRIED shall promptly provide CUSTOMER with
complete and accurate copies of the appropriate documents for each production
batch, upon CUSTOMER’s request. SIEGFRIED shall, at the end of the RETENTION
PERIOD, return the records to CUSTOMER. During the RETENTION PERIOD, CUSTOMER
may inspect all records related to the MANUFACTURE of PRODUCT(S) at SIEGFRIED’s
FACILITY during normal business hours and with reasonable advance notice.





14.0
RECALLS



14.1
In the event that PRODUCT(S) are recalled or withdrawn, SIEGFRIED shall fully
cooperate with CUSTOMER in connection with such recall or withdrawal. If such
recall or withdrawal is caused by breach of any of the warranties set forth in
Section 11.2 **** SIEGFRIED will, subject to Section 6.3, reimburse CUSTOMER for
****. If such recall or withdrawal is caused by breach of any of the warranties
set forth in Section 11.2 ****, then SIEGFRIED will reimburse CUSTOMER for the
****, at CUSTOMER’s discretion. Except as provided otherwise in this AGREEMENT,
including, without limitation, in Sections 6.3, 16.1 and 18.1.1 and remedies
associated with SIEGFRIED’s gross negligence or willful misconduct ****.



14.2
SIEGFRIED agrees to abide by all decisions of CUSTOMER to recall or withdraw
PRODUCT(S).





15.0
COMPLIANCE WITH LAW



15.1
SIEGFRIED shall comply with and give all notices required by laws, ordinances,
rules, regulations and lawful orders of any public authority (including without
limitation child labor laws) bearing on the performance of this AGREEMENT as
existing on the Effective Date and as enacted or amended during the TERM.
SIEGFRIED shall notify CUSTOMER if it becomes aware of any non-compliance in
connection with this AGREEMENT and shall take all appropriate action necessary
to comply with such laws, ordinances, rules, regulations and lawful orders.





16.0
INDEMNIFICATION



16.1
SIEGFRIED shall protect, defend, indemnify and hold CUSTOMER, its AFFILIATES and
their respective directors, officers, employees, and agents, and their
respective successors and permitted assigns,





- 16 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED








harmless from any and all third party claims, actions, causes of action,
liabilities, losses, damages, costs or expenses, including reasonable attorneys’
fees to the extent arising out of or relating to (i) the failure of PRODUCT(S)
provided by SIEGFRIED hereunder to meet the warranties set forth in Section
11.2; (ii) a breach by SIEGFRIED of any of its representations, warranties,
covenants, agreements or obligations under this AGREEMENT; or (iii) the gross
negligence, recklessness or willful misconduct of SIEGFRIED in MANUFACTURING
PRODUCT(S) or in the performance of its other obligations under this AGREEMENT.
Notwithstanding the foregoing, SIEGFRIED shall not be obligated to indemnify
CUSTOMER if SIEGFRIED informed CUSTOMER’s representative (as specified in
Section 25.1) in writing and by telephone of any such occurrence described above
in (i), (ii) or (iii) in reasonable detail before CUSTOMER sold or otherwise
distributed the affected PRODUCT(S) or used the affected PRODUCT(S), and
CUSTOMER nevertheless sold or otherwise distributed or used such affected
PRODUCT(S).


16.1
CUSTOMER shall protect, defend, indemnify and hold SIEGFRIED, its AFFILIATES and
their respective directors, officers, employees and agents, and their respective
successors and permitted assigns, harmless from any and all third party claims,
actions, causes of action, liabilities, losses, damages, costs or expenses,
including reasonable attorneys' fees to the extent arising out of or relate to
(i) the design, marketing, sale or use of any PRODUCT supplied hereunder (except
to the extent arising from the matters set forth in Section 16.1 above),
including claims of infringement of proprietary rights of third parties, (ii) a
breach by CUSTOMER of any of its representations, warranties, covenants,
agreements or obligations under this AGREEMENT, or (iii) the gross negligence,
recklessness or willful misconduct of CUSTOMER in the performance of its
obligations under this AGREEMENT.



16.2
Each party agrees to give the other (i) prompt written notice of any claims made
for which the other might be liable under the foregoing indemnification and (ii)
the opportunity to defend, negotiate, and settle such claims. The party seeking
indemnification under this AGREEMENT shall provide the other party with all
information in its possession, all authority, and all assistance necessary to
enable the indemnifying party to carry on the defense of such suit; provided,
however, that each party shall have the right to retain its own counsel to
defend itself in such suit, at its own expense.



16.3
Neither party shall be responsible or bound by any settlement made without its
prior written consent, such consent not to be unreasonably withheld or delayed.





17.0
AGREEMENT TERM



17.1
This AGREEMENT shall commence on the EFFECTIVE DATE and shall continue in full
force and effect for a period of five (5) years thereafter (the “Initial Term”),
unless earlier terminated as provided in this Agreement. This Agreement shall
automatically renew for successive one (1) year periods (each a "Renewal Term")
unless CUSTOMER or SIEGFRIED delivers written notice of non-renewal to the other
party at least twelve (12) months prior to the end of the Initial Term or any
Renewal Term. As used hereinafter “Term” shall refer to the Initial Term and all
Renewal Terms collectively.





18.0
TERMINATION



18.1
Termination by Either Party. This AGREEMENT may be terminated by written notice
given by either party as follows:





- 17 -

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






18.1.1
If the other party shall be in breach of any of its representations, warranties,
covenants, agreements or obligations hereunder, and has not cured such breach
within sixty (60) calendar days after receipt of a notice from the non-breaching
party specifying the nature of the breach and requesting the correction of such
breach (or ten (10) business days after receipt of a notice from the
non-breaching party of a payment default and requesting the correction of such
payment default). Such termination shall be effective upon failure of the
breaching party to cure such breach within the specified time period; or



18.1.2
Upon the filing or institution of any bankruptcy, reorganization, liquidation or
receivership proceedings by the other party, or upon the failure by the other
party for more than ninety (90) days to discharge any such actions against it.
Such termination shall be effective upon receipt of the termination notice from
the other party.



18.1
Termination by CUSTOMER. This AGREEMENT may be terminated, in whole or in part,
by written notice given by CUSTOMER to SIEGFRIED, effective upon receipt of the
notice by SIEGFRIED (unless otherwise specified), as follows:



18.2.1
If any required license, permit or certificate of SIEGFRIED is not approved or
not issued, or is withdrawn, by any AGENCY.



18.2.2
If PRODUCT is withdrawn or deleted by CUSTOMER or by any AGENCY or any agency
takes any action, or raises any objection that prevents the CUSTOMER from
marketing, distributing, importing, exporting or selling Product.



18.2
Consequences of Termination by CUSTOMER.



18.3.1
In the event that this AGREEMENT is terminated by CUSTOMER in accordance with
SECTION 18.1, or SECTION 18.2.1, CUSTOMER shall have the right (but not the
obligation) to take DELIVERY of all PRODUCT(S) already MANUFACTURED by SIEGFRIED
and pay for the FEE with respect to such PRODUCT(S) which meet the warranties
set forth in this AGREEMENT; provided that such PRODUCT(S) have been quality
control released by CUSTOMER. All FIRM ORDERS shall be cancelled and CUSTOMER
shall have no further liability with respect thereto.



18.3.2
In the event that this AGREEMENT is terminated by CUSTOMER in accordance with
SECTION 18.2.2, SIEGFRIED (i) shall have the right to SHIP and DELIVER to
CUSTOMER (and CUSTOMER shall have the obligation to take DELIVERY of) all
PRODUCT(S) already MANUFACTURED by SIEGFRIED pursuant to FIRM ORDERS and the
remaining MATERIALS maintained by SIEGFRIED pursuant to SECTION 5.2 and CUSTOMER
shall pay the FEE with respect to the PRODUCT(S) which meet the warranties set
forth in this AGREEMENT and the SIEGFRIED documented cost of purchase from the
suppliers plus **** margin for such remaining MATERIALS, which cannot be
diverted to SIEGFRIED’s other customers’ orders and are not refundable, and (ii)
shall cancel all remaining FIRM ORDERS or ****



18.4
Termination by SIEGFRIED. This AGREEMENT may be terminated, in whole or in part,
as follows:

  
18.4.1
INTENTIONALLY DELETED



18.4.2
INTENTIONALLY DELETED



- 18 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










18.4.3
If CUSTOMER ceases commercial sale of any PRODUCT after commercial launch, then
SIEGFRIED may terminate this AGREEMENT with respect to such PRODUCT by written
notice given by SIEGFRIED to CUSTOMER, effective upon receipt of the notice by
CUSTOMER.



18.4.4
If CUSTOMER does not purchase at least one (1) full batch of any PRODUCT during
any six (6) month period after initial commercial launch, then SIEGFRIED may
terminate with respect to such PRODUCT, by written notice given by SIEGFRIED to
CUSTOMER, effective upon receipt of the notice by CUSTOMER,.



For the purposes of this SECTION 18.4 and 22.2, “commercially launch” and
“commercial launch” mean the orchestrated introduction of a new product to the
market whereby such product is in inventory and made available for purchase for
the first time.


18.5
Consequences of Termination by SIEGFRIED. In the event that this AGREEMENT is
terminated by SIEGFRIED in accordance with SECTION 18.1, SIEGFRIED shall have
the right to (i) DELIVER to CUSTOMER (and CUSTOMER shall have the obligation to
take DELIVERY of) all PRODUCT(S) already MANUFACTURED by SIEGFRIED pursuant to
FIRM ORDERS and the remaining MATERIALS maintained by SIEGFRIED pursuant to
SECTION 5 and CUSTOMER shall pay the FEE with respect to the PRODUCT(S) which
meet the warranties set forth in this AGREEMENT and SIEGFRIED’S documented cost
of purchase from the suppliers plus **** margin for such remaining MATERIALS,
which cannot be diverted to SIEGFRIED’s other customers’ orders and are not
refundable and (ii) either cancel all remaining FIRM ORDERS or ****



18.6
No Further Liabilities. Each party understands that the rights of termination
hereunder are absolute and that it has no right to a continued relationship with
the other after termination, except as expressly stated herein. Neither party
shall incur any liability whatsoever for any damage, loss or expense of any kind
suffered or incurred by the other (or for any compensation to the other) arising
from or incident to any termination of this AGREEMENT which complies with the
terms of the AGREEMENT whether or not such party is aware of any such damage,
loss or expense.



18.7
Effects of Termination. In the event of any expiration or termination of this
AGREEMENT (whether by CUSTOMER or SIEGFRIED), (i) all rights, obligations and
licenses of the parties hereunder shall cease, except that (a) all obligations
that accrued prior to the effective date of expiration or termination and
remedies for breach of this Agreement shall survive any expiration or
termination and (b) those obligations specifically set forth in this ARTICLE
18.0 and those Sections specifically set forth in ARTICLE 33.0, including,
without limitation, any and all obligations to indemnify the other party in
accordance with ARTICLE 16.0 shall survive any expiration or termination of this
AGREEMENT, (ii) within **** days after the date of termination or expiration of
this AGREEMENT, SIEGFRIED will arrange for the return of the API and Inserter
System Components to CUSTOMER, and CUSTOMER shall pay all associated reasonable
packing and transportation costs, (iii) within **** days after the date of
termination or expiration of this AGREEMENT, SIEGFRIED will return all
Confidential Information (as defined in the CONFIDENTIALITY AGREEMENT) to
CUSTOMER or if requested by CUSTOMER, destroy such Confidential Information and
provide written certification of such destruction signed by an authorized
representative of SIEGFRIED, except that SIEGFRIED shall be allowed to keep one
(1) copy of the confidential information solely for archival purposes ****,
provided that SIEGFRIED continues to comply with all of its confidentiality
obligations under this AGREEMENT during the period during which such
CONFIDENTIAL INFORMATION is retained by SIEGFRIED, and (iv) upon reasonable
request by CUSTOMER, SIEGFRIED will ****



- 19 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






  
****.




19.0
INSURANCE, LIMITATION ON LIABILITY



19.1
Unless otherwise specified in the AGREEMENT, SIEGFRIED agrees to maintain,
during the TERM at its own expense, the following insurance coverage:

 
Commercial General Liability Insurance    **** per occurrence

Contractual Liability            **** per occurrence

Product Liability                ****per occurrence

Annual Aggregate            ****

  
19.2
SIEGFRIED shall deliver to the CUSTOMER, prior to the execution of the
AGREEMENT, Certificates of Insurance, as evidence that policies providing such
coverage and limits of insurance are in full force and effect and with insurers
with an A. M. Best rating of **** or better. These Certificates shall provide
that not less than thirty (30) calendar days advance notice will be given in
writing to the CUSTOMER of any cancellation, termination, or material alteration
of said insurance policies.

 
19.3
Unless otherwise specified in the AGREEMENT, CUSTOMER agrees to maintain, during
the TERM at its own expense, the following insurance coverage:

 
Commercial General Liability Insurance    **** per occurrence

Contractual Liability            ****per occurrence

Product Liability                **** per occurrence

Annual Aggregate            ****



19.4
CUSTOMER shall deliver to SIEGFRIED, prior to the execution of the AGREEMENT,
Certificates of Insurance, as evidence that policies providing such coverage and
limits of insurance are in full force and effect and with insurers with an A. M.
Best rating of **** or better. These Certificates shall provide that not less
than thirty (30) calendar days advance notice will be given in writing to
SIEGFRIED of any cancellation, termination, or material alteration of said
insurance policies.



19.5
EXCEPT IN CONNECTION WITH (I) ****, (II) ****, (Iii) **** and (Iv) TO THE EXTENT
THAT ANY EXCLUSION OR LIMITATION OF LIABILITY IS VOID, PROHIBITED OR
UNENFORCEABLE BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE LIABLE UNDER
OR WITH RESPECT TO THIS AGREEMENT FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL OR
INCIDENTAL DAMAGES OR LOST PROFITS BASED UPON BREACH OF WARRANTY, BREACH OF
CONTRACT, NEGLIGENCE, STRICT TORT OR ANY OTHER LEGAL THEORY.



19.6
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THAT ANY PRODUCT
DOES NOT MEET THE LIMITED WARRANTY THEREFOR, OR SIEGFRIED HAS OTHERWISE BREACHED
THIS AGREEMENT, THEN THE LIABILITY OF SIEGFRIED HEREUNDER TO CUSTOMER (INCLUDING
ANY LIABILITY FOR RECALL COSTS UNDER SECTION 14 OR ANY LIABILITY UNDER THE
INDEMNIFICATION PROVISIONS OF SECTION 16) SHALL NOT EXCEED



- 20 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






THE SUM OF (A) **** AND (B) ****; PROVIDED THAT, THE ABOVE LIMITATION SHALL NOT
APPLY TO (I) ****, (II) ****, (III) **** OR (IV) TO THE EXTENT THAT ANY
EXCLUSION OR LIMITATION OF LIABILITY IS VOID, PROHIBITED OR UNENFORCEABLE BY
APPLICABLE LAW. EXCEPT TO THE EXTENT THAT ANY EXCLUSION OR LIMITATION OF
LIABILITY IS VOID, PROHIBITED OR UNENFORCEABLE BY APPLICABLE LAW, THE LIABILITY
OF SIEGFRIED HEREUNDER TO CUSTOMER TO THE EXTENT SUCH LIABILITY IS ATTRIBUTABLE
TO **** SHALL NOT EXCEED **** OF THE AMOUNTS PAID OR PAYABLE BY CUSTOMER TO
SIEGFRIED DURING THE **** MONTH PERIOD PRIOR TO THE DATE THE CAUSE OF ACTION
AROSE. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THAT
CUSTOMER HAS BREACHED THIS AGREEMENT, THEN THE LIABILITY OF CUSTOMER HEREUNDER
TO SIEGFRIED SHALL NOT EXCEED THE AMOUNTS PAID OR PAYABLE BY CUSTOMER TO
SIEGFRIED DURING THE **** MONTH PERIOD PRIOR TO THE DATE THE CAUSE OF ACTION
AROSE; PROVIDED THAT, THE ABOVE LIMITATION SHALL NOT APPLY TO (I) ****, (II)
****, (III) ****, (IV) ****, (V) **** OR (VI) TO THE EXTENT THAT ANY EXCLUSION
OR LIMITATION OF LIABILITY IS VOID, PROHIBITED OR UNENFORCEABLE BY APPLICABLE
LAW. EXCEPT TO THE EXTENT THAT ANY EXCLUSION OR LIMITATION OF LIABILITY IS VOID,
PROHIBITED OR UNENFORCEABLE BY APPLICABLE LAW, THE LIABILITY OF CUSTOMER
HEREUNDER TO SIEGFRIED TO THE EXTENT SUCH LIABILITY IS ATTRIBUTABLE TO ****
SHALL NOT EXCEED **** TIMES THE AMOUNTS PAID OR PAYABLE BY CUSTOMER TO SIEGFRIED
DURING THE **** MONTH PERIOD PRIOR TO THE DATE THE CAUSE OF ACTION AROSE.


20.0.
CHOICE OF FORUM



20.1
Subject to the arbitration provisions of Section 21 below, the parties agree
that the venue for any action, injunctive application or dispute determinable by
a court of law arising out of this AGREEMENT shall be the State of New York
without regard to the conflicts of laws provisions thereof.





21.0
Arbitration



21.1
The parties recognize that disputes as to certain matters may from time to time
arise which relate to either party’s rights and/or obligations hereunder. It is
the objective of the parties to establish procedures to facilitate the
resolution of such disputes in an expedient manner by mutual cooperation and
without resort to litigation. To accomplish this objective, the parties agree to
follow the procedures set forth below if and when such a dispute arises between
the parties.



- 21 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










21.2
If any dispute arises between the parties relating to the interpretation, breach
or performance of this Agreement upon request of either party, the parties agree
to hold a meeting, attended by the Chief Executive Officer or President of each
party, or their executive level designees, to attempt in good faith to negotiate
a resolution of the dispute prior to pursuing other available remedies. If,
within twenty (20) days after such written request, the parties have not
succeeded in negotiating a resolution of the dispute, such dispute shall be
submitted by either party for mediation and final and binding arbitration under
the then current commercial rules and regulations of the Judicial Arbitration
and Mediation Services (“JAMS”). The mediation/arbitration proceedings shall be
held in New York, NY. Mediation shall be before a single mediator (who shall be
a retired judge) selected by mutual agreement of the parties. If not selected
within 10 business days of the notice for mediation, JAMS shall provide a list
of 3 names and each party may strike one. If not resolved by mediation then the
dispute shall be resolved by binding arbitration through JAMS and if the dispute
involves a claim for damages in excess of $250,000 such arbitration shall be
before 3 arbitrators. Each party shall each select one arbitrator from the list
of available retired judges provided by JAMS, and shall mutually agree upon the
third arbitrator. If they are unable to agree on the third arbitrator, JAMS will
provide a list of three available retired judges, and each party may strike one
and the remaining judge will serve as the third arbitrator. Punitive or
exemplary damages will not be permitted under any circumstances. Judgment upon
the award rendered by the arbitrators will be final and binding on the parties
and may be entered in any court having jurisdiction. Each party shall initially
bear its own costs and legal fees associated with such arbitration. The
prevailing party in any such arbitration shall be entitled to recover from the
other party the reasonable attorney’s fees, costs and expenses incurred by such
prevailing party in connection with such arbitration. The decision of the
arbitrator shall be final and binding on the parties. Judgment on the award may
be entered in any court having competent jurisdiction thereof and shall be
enforceable under the Federal Arbitration Act. Notwithstanding Sections 21.1 and
21.2, neither party shall be prohibited from seeking injunctive or other
equitable relief in any court of competent jurisdiction (including, without
limitation, in any case where issues involving the protection or unauthorized
use or disclosure of a party’s confidential information, trade secrets or
intellectual property are involved).





22.0
EXCLUSIVITY



22.1
This AGREEMENT shall be deemed to be an exclusive contract as follows: during
the TERM, CUSTOMER, and AFFILIATE of CUSTOMER, or any transferee or
successor-in-interest to CUSTOMER’S business that relates to this AGREEMENT or
rights in the PRODUCT(s) hereby agrees to order from SIEGFRIED at least eighty
percent (80%) of its total requirement in a CALENDAR YEAR for new units of
PRODUCT(s) produced to fulfill CUSTOMER’S total demand for new units of
PRODUCT(s) in the United States of America, Canada and Europe (“SIEGFRIED
Requirement”).



22.2
CUSTOMER may order the SIEGFRIED Requirement, in whole or in part, from a third
party supplier (or manufacture the SIEGFRIED Requirement, in whole or in part,
itself) (i) in the event that SIEGFRIED is unable to fulfill the SIEGFRIED
Requirement, in whole or in part, in accordance with the provisions set forth in
this AGREEMENT as a result of a force majeure event, as described in Section
27.1, ****, (ii) in the event that SIEGFRIED is currently in breach of this
AGREEMENT, **** or (iii) as described in Section 22.3. For the sake of clarity,
during those years in which CUSTOMER orders PRODUCTS(S) from a third party
supplier in accordance with the terms in this Section 22.2, then in no event
shall CUSTOMER be deemed to be in breach of Section 22.1 if it does not purchase
at least eighty percent (80%) of its total



- 22 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






requirement in a CALENDAR YEAR for new units of PRODUCT(S) in the United States
of America, Canada and Europe from SIEGFRIED. SIEGFRIED shall not ****.


22.3
Notwithstanding any other provisions of this Agreement to the contrary, if
SIEGFRIED fails to supply to CUSTOMER a quantity of PRODUCT(S) that comply with
the applicable manufacturing and quality control requirements of this AGREEMENT
and other provisions of this AGREEMENT equal to at least (i) **** of the
quantity of such PRODUCT(S) ordered by CUSTOMER in accordance with SECTION 5
hereof during any consecutive **** day period of the Term, or (ii) **** of the
quantity of such PRODUCT(S) ordered by CUSTOMER in accordance with SECTION 5
during any consecutive **** day period of the Term, then CUSTOMER shall have the
right to manufacture itself, order or purchase from any other manufacturer,
distributor or supplier, for sale or resale or distribution by CUSTOMER, a
quantity of such PRODUCT(S), and only such quantity, equal to ****. For purposes
of this Section 22.3, SIEGFRIED shall be deemed to have supplied PRODUCT(S) on
the date it is available for shipment to CUSTOMER if such PRODUCT(S) comply with
the applicable manufacturing and quality control requirements of this AGREEMENT
and other provisions of this AGREEMENT.





23.0
ETHICS/CONFLICT OF INTEREST



23.1
SIEGFRIED hereby agrees that in its performance under this AGREEMENT, it shall
adhere to business practices that are in accordance with the letter and spirit
of applicable laws and ethical principles as follows:



23.2
SIEGFRIED agrees that all transactions in connection with this AGREEMENT will be
accurately reflected in its books and records, and that no funds or other assets
shall be paid directly or indirectly to government officials or persons acting
on their behalf for the purpose of influencing government decisions or actions
with respect to CUSTOMER’s business.



23.3
SIEGFRIED further agrees to conduct its activities hereunder and its dealings
with CUSTOMER, subcontractors, and third parties so as to avoid loss or
embarrassment to CUSTOMER due to any real or apparent conflict of interest, and
to require that all subcontractors comply with such policy in connection with
this AGREEMENT.





24.0
INDEPENDENT CONTRACTOR



24.1
In the performance of SIEGFRIED’s obligations under this AGREEMENT, SIEGFRIED
shall at all times act as and be deemed an independent contractor. Nothing in
this AGREEMENT shall be construed to render SIEGFRIED or any of its employees,
agents, or officers, an employee, joint venture, agent, or partner of CUSTOMER.
SIEGFRIED is not authorized to assume or create any obligations or
responsibilities, express or implied, on behalf of or in the name of CUSTOMER.
It is understood that the employees, methods, facilities, and SIEGFRIED
EQUIPMENT of SIEGFRIED shall at all times be under SIEGFRIED’s exclusive
direction and control.



- 23 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










25.0
REPRESENTATIVES OF THE PARTIES



25.1
CUSTOMER’s representative is ****, who may be contacted at TELEPHONE # ****, FAX
# **** and E-MAIL ****, or such other person as notified to SIEGFRIED in writing
from time to time.



25.2
SIEGFRIED’s representative is ****, who may be contacted at TELEPHONE # ****,
FAX # **** and E-MAIL ****. SIEGFRIED’s representative shall be SIEGFRIED's
authorized representative for all purposes under this AGREEMENT, or such other
person as notified to CUSTOMER in writing from time to time.





26.0
NOTICES



26.1
The term “notice” as used throughout this AGREEMENT shall mean written notice,
except where specifically provided herein to the contrary. Notice shall be
delivered by (i) certified mail, return receipt requested (or the equivalent),
postage pre-paid, (ii) hand delivery with receipt acknowledged, (iii) overnight
courier service that provides a delivery receipt to the following addresses or
to such other address or person as a party may specify by notice given in
accordance with this Section, or (iv) facsimile or email, if confirmed by (i)
certified mail, (ii) hand delivery or (iii) overnight courier as set forth
above..



If to CUSTOMER:


****
****
Alimera Sciences, Inc.
6120 Windward Parkway, Suite 290
Alpharetta, GA 30005
FAX # (678) 990-5744


If to SIEGFRIED:
****
****
****
9342 Jeronimo Rd.
Irvine, CA 92618
FAX # ****
EMAIL ****


With copy to


Siegfried AG
Legal Department
Untere Bruehlstrasse 4,
4800 Zofingen, Switzerland
EMAIL ****


Notice given in accordance with this Section shall be deemed delivered (i) when
received, or (ii) upon refusal of receipt.


- 24 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED










27.0
FORCE MAJEURE



27.1
No party shall be liable for a failure or delay in performing any of its
obligations under this AGREEMENT if, but only to the extent that such failure or
delay is due to causes beyond the reasonable control of the affected party,
including (i) acts of God; (ii) fire, explosion, or unusually severe weather;
(iii) war, invasion, riot or other civil unrest; (iv) governmental laws, orders,
restrictions, actions, embargoes or blockages; (v) national or regional
emergency; and (vi) injunctions, strikes, or lockouts; provided that the party
affected shall promptly notify the other in writing of the force majeure
condition and shall exert reasonable efforts to eliminate, cure or overcome any
such causes and to resume performance of its obligations as soon as possible.
Notwithstanding the foregoing, if either party is prevented or delayed in
performing its obligations under this AGREEMENT on more than (i) ****
consecutive days or (ii) **** days in the aggregate during any **** month
period, then the party not so affected may terminate this AGREEMENT upon written
notice to the affected party.



28.0
GOVERNING LAW



28.1
This AGREEMENT shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to principles of
conflicts of laws.





29.0
PUBLICITY



29.1
SIEGFRIED agrees not to advertise or otherwise make known to others any
information regarding this AGREEMENT. SIEGFRIED further agrees not to use or
reference in any advertising, sales promotion, press release or other
communication, any CUSTOMER company or representative name, endorsement, direct
or indirect quote, code, drawing, logo, trademark, specification, or picture
without the prior written consent of CUSTOMER.



29.2
This Agreement and the transactions contemplated hereby shall be considered the
confidential information of the parties. Neither party shall make, nor permit
their Affiliates, employees or agents to make, any public statements, including,
without limitation, any press releases, with respect to this Agreement and the
transactions contemplated hereby without the prior written consent of the other
party, except as otherwise permitted in this SECTION 29.2. To the extent that
either party reasonably determines that it is required to make a filing or any
other public disclosure with respect to this Agreement or the transactions
contemplated hereby to comply with the requirements, rules, laws or regulations
of any applicable stock exchange, Nasdaq or any governmental or regulatory
authority or body, including, without limitation, the U.S. Securities and
Exchange Commission (the “SEC”) (collectively, the “Disclosure Obligations”), or
if either party reasonably determines that it is required to file a copy of this
Agreement to comply with the Disclosure Obligations, such party shall promptly
inform the other party thereof, and prior to making any such disclosure or
filing of a copy of this Agreement, the parties shall ****. The parties shall
cooperate, each at its own expense, in such filing, including, without
limitation, such confidential treatment request, and shall execute all documents
reasonably required in connection therewith. The parties will ****



- 25 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






****. Notwithstanding anything to the contrary in this SECTION 29.2, either
party may make a filing or any other public disclosure with respect to this
Agreement or the transactions contemplated hereby to timely comply with its
Disclosure Obligations, without the prior written consent or agreement of the
other party, in the event that ****. This paragraph shall apply with respect to
the filing of a copy of this Agreement or any public disclosure relating to this
Agreement to comply with the Disclosure Obligations, notwithstanding the
provisions of the Confidentiality Agreement or SECTION 31.2. For the avoidance
of doubt, either party may, without the prior written consent of the other
party, disclose the existence and/or terms of this AGREEMENT in connection with
any financing transaction or due diligence inquiry, provided that such
information may only be disclosed to those who have obligations of
confidentiality substantially similar to those provided herein with respect to
such information.


30.0
ASSIGNMENT



30.1
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign any of its rights, liabilities or
obligations hereunder without the prior written consent of the other party and
any assignment without such consent shall be void. Notwithstanding anything to
the contrary in this Section 30.1, either party may assign its rights,
liabilities and obligations hereunder without the consent of the other party,
but with written notice to the other party in connection with a sale or transfer
of all or substantially all of its business to which this Agreement relates
(whether by sale of stock or assets, merger, consolidation or otherwise) or to
its AFFILIATES.





31.0.
ENTIRE AGREEMENT/AMENDMENTS



31.1
This AGREEMENT and the QUALITY AGREEMENT constitute the entire agreement between
the parties hereto and shall supersede and take the place of any and all
agreements, documents, minutes of meetings or letters concerning the subject
matter hereof that may, prior to the EFFECTIVE DATE, be in existence. This
Agreement constitutes an amendment and restatement of the Original Agreement
effective from and after the Effective Date (as defined herein). The execution
and delivery of this Agreement shall not constitute a novation of any rights or
obligations owing under the Original Agreement based on facts or events
occurring or existing prior to the execution and delivery of this Agreement. As
of the Effective Date, the Original Agreement is hereby amended, supplemented,
modified and restated in its entirety as described herein. Furthermore, this
AGREEMENT shall supersede any and all pre-printed terms on any purchase orders,
confirmations, invoices, and other related documents. This AGREEMENT may only be
amended, or a provision thereof waived, by a statement in writing to that effect
signed by duly authorized representatives of CUSTOMER and SIEGFRIED.



31.2
Notwithstanding anything to the contrary in Section 31, the CONFIDENTIALITY
AGREEMENT, as defined in Section 1.9, shall remain in full force and effect as a
separate agreement and shall govern any and all disclosures of Confidential
Information (as defined under the CONFIDENTIALITY AGREEMENT) under this
AGREEMENT, including, without limitation, disclosures of Confidential
Information in connection



- 26 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






with any and all startup activities (as described in more detail in ATTACHMENT
1.27) that were performed prior to the EFFECTIVE DATE of this AGREEMENT.
Notwithstanding anything to the contrary in the CONFIDENTIALITY AGREEMENT, the
parties hereby agree that (i) the obligations under the CONFIDENTIALITY
AGREEMENT and in this Section 31.2 shall survive for a period of **** years from
the date of termination or expiration of this AGREEMENT, provided that such
obligations shall survive and continue in effect thereafter with respect to any
Confidential Information that is a trade secret under applicable law, (ii) each
party shall be responsible and liable for any breaches of confidentiality by its
AFFILIATES and by its and its AFFILIATES’ employees and consultants in
connection with the CONFIDENTIALITY AGREEMENT or this AGREEMENT, (iii) KNOW-HOW,
CUSTOMER IP and SIEGFRIED WORK FOR HIRE are the Confidential Information of
CUSTOMER, (iv) CUSTOMER may provide a copy of this AGREEMENT or otherwise
disclose its terms in connection with any financing transaction or due diligence
inquiry, (v) Section 5 of the CONFIDENTIALITY AGREEMENT is hereby deleted in its
entirety and replaced with the following: “Each party represents that it is
under no obligation to any third party that would interfere with its disclosing
the above-described Confidential Information to the other party”, and (vi)
Section 3 of the CONFIDENTIALITY AGREEMENT is hereby deleted in its entirety and
replaced with the following: “Confidential Information shall not include any
information that (a) was rightfully known to the receiving party without
restriction before receipt from or on behalf of the disclosing party (provided
that this exclusion does not apply to SIEGFRIED WORK FOR HIRE), (b) is
rightfully disclosed to the receiving party without restriction by a third party
(provided that such third party is not disclosing such information to the
receiving party on behalf of the disclosing party), (c) is or becomes generally
known to the public without violation of this Agreement by the receiving party
or (d) is independently developed by the receiving party or its employees
without reliance on the disclosing party’s Confidential Information (provided
that this exclusion does not apply to SIEGFRIED WORK FOR HIRE).”




32.0
SUCCESSORS AND ASSIGNS



32.1
The terms and conditions of this AGREEMENT shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.





33.0
SURVIVAL OF CERTAIN PROVISIONS



33.1
The terms, provisions, representations, warranties and covenants contained in
this AGREEMENT that by their sense and context are intended to survive the
performance thereof by either party or both parties hereunder shall so survive
the completion of performance, expiration or termination of this AGREEMENT. The
insurance obligations of Section 19 shall survive for **** years with respect to
PRODUCTS MANUFACTURED prior to termination or expiration. Any termination or
expiration of this Agreement shall not prejudice any other remedies that the
parties may have under this Agreement. For greater certainty, termination or
expiration of this Agreement for any reason shall not affect the rights,
obligations and responsibilities of the parties pursuant to SECTIONS 1, 2.4,
2.5, 2.6, 3.5, 6.1 (only in connection with PRODUCTS MANUFACTURED in accordance
with this AGREEMENT (i) prior to termination or expiration of this AGREEMENT or
(ii) as provided in SECTION 18), 6.6 (only in connection with the current
Validation Year or prior Validation Years for which payment is due), 8.2, 11.2,
11.3, 11.5, 11.6, 13.0, 14.0, 16.0, 18.3, 18.5, 18.6, 18.7, 19.5, 19.6, 20.0,
21.0, 25.0, 26.0, 28.0, 31.0, 33.0, 34.0, 35.0, 36.0, 37.0, 38.0, 39.0, 40.0 and
41.0, all of which survive any termination or expiration.



- 27 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED












34.0
SEVERABILITY



34.1
If any provision of this AGREEMENT is found to be invalid, illegal or
unenforceable by a court of competent jurisdiction, the remainder of this
AGREEMENT shall continue in full force and effect, and the chief executive
officers of each party shall negotiate in good faith and diligently a valid,
legal, and enforceable substitute provision that reflects the intent of such
invalid, illegal or unenforceable provision and implements the purpose of such
provision. If the parties are unable to agree upon a substitute provision within
**** days after the applicable provision was found to be invalid, illegal or
unenforceable by a court of competent jurisdiction following good faith and
diligent efforts, then either party may terminate this AGREEMENT upon written
notice to the other party if, and only if, the invalidated provision materially
and adversely affects the substantive rights of the parties hereto. ****.





35.0
HEADINGS; attachments and exhibits



35.1
The headings assigned to the articles and sections of this AGREEMENT are for
convenience only and shall not limit the scope and applicability of the articles
and sections. Each and every ATTACHMENT and EXHIBIT attached hereto is hereby
incorporated herein and made a part hereof.





36.0
NON-WAIVER



36.1
Either party’s failure to enforce any of the terms or conditions herein or to
exercise any right or privilege, or either party’s waiver of any breach under
this AGREEMENT, shall not be construed to be a waiver of any other terms,
conditions, or privileges, whether of a similar or different type.





37.0
FURTHER ASSURANCES



37.1
Each party agrees to execute such further papers, agreements, documents,
instruments and the like as may be necessary or desirable to effect the purpose
of this AGREEMENT and to carry out its provisions.



38.0
COUNTERPARTS



38.1
This AGREEMENT may be executed in two (2) or more counterparts, each of which
shall for all purposes be deemed an original and all of which shall constitute
one and the same instrument.





39.0
CUMULATIVE REMEDIES



39.1
No remedy referred to in this AGREEMENT is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
AGREEMENT or otherwise available under law or at equity.





40.0
ENGLISH LANGUAGE



40.1
This AGREEMENT, all FIRM ORDERS hereunder, any ATTACHMENTS and EXHIBITS attached
hereto,







- 28 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






and all reports, documents and notices required hereunder, referred to herein or
requested by CUSTOMER in connection herewith shall be written in the English
language. Except as otherwise required by applicable law, the binding version of
all of the foregoing shall be the English version.




41.0
REVIEW BY LEGAL COUNSEL



41.1
Each of the parties agrees that it has read and had the opportunity to review
this AGREEMENT with its legal counsel. Accordingly, the rule of construction
that any ambiguity contained in this AGREEMENT shall be construed against the
drafting party shall not apply.



- 29 -

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED








IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their duly authorized representatives as of the EFFECTIVE DATE.


Alimera Sciences, Inc                        Alliance Medical Products, Inc.,
d.b.a. Siegfried Irvine


By:    /s/ C. Daniel Myers                By: /s/ Darrin T.
Schellin                                            
Name:    C. Daniel Myers                    Name:    Darrin T.
Schellin                            
Title:    President and Chief Executive Officer        Title:    Senior Vice
President            


By:     /s/ Kevin O’Brien                    
                            
Name:    Kevin O’Brien                                
Title:    Vice President                






- 30 -

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED












ATTACHMENT 1.10 - CUSTOMER EQUIPMENT


CUSTOMER EQUIPMENT


SIEGFRIED Engineering Number
Equipment Description
Manufacturer
Serial Number
002211-000
****
****
****
002212-000
****
****
****
002213-000
****
****
****
002214-000
****
****
****
002215-000
****
****
****
No #
****
****
****
002216-000
****
****
****
002216-001
****
****
****
002216-002
****
****
****
002216-003
****
****
****
002216-004
****
****
****
002216-005
****
****
****
002216-006
****
****
****
 
****
****
****
002217-000
****
****
****
002218-000
****
****
****
002219-000
****
****
****
002220-000
****
****
****
002221-000
****
****
****
002221-001
****
****
****
002222-000
****
****
****
002223-000
****
****
****
002224-000
****
****
****
002224-001
****
****
****
002227-000
****
****
****





- 31 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED






002229-000
****
****
****
002269-000
****
****
****
002270-000
****
****
****
No #
****
****
****
002318-000
****
****
****
002331-000
****
****
****
N/A
****
****
****
 
****
****
****
 
****
****
****
 
****
****
****









- 32 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED










ATTACHMENT 1.21 - PRODUCT(S)




CUSTOMER code
Description
Lead-time
ASI-001B
Iluvien Insert, Low Dose
**** days
 
 
 







- 33 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED










ATTACHMENT 1.27 - startup activities


The services provided by SIEGFRIED to develop and validate the MANUFACTURING
process includes the following:


****
****
****
****
****
****
****
****
****
****
****
****
****




- 34 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED










ATTACHMENT 4.1 - MATERIALS




MATERIALS to be supplied by CUSTOMER


CUSTOMER Item Code
Description
Manufacturer / Supplier
Approximate Lead Time
331428
API
Farmabios /
Byron Chemicals
****
331483
Needle Hub Assembly
Flex Medical
****
331482
Hand Piece
Flex Medical
****







- 35 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED






 
ATTACHMENT 6.1




MANUFACTURING FEE


Batch Size: **** units, $****.
For each sub lot ordered when the batch is split by more than **** sub lots,
each subsequent sub lot shall carry **** administration fee.


Example: Batch of **** units, with sub lots of
****
****
****
****
****
The initial **** sub lots shall carry ****, but the administration fee shall
apply to ****.




IDLE FACILITY CHARGE - $****






QUARTERLY CHARGES - $****


Gamma Quarterly Dose Audit








- 36 -


****CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

